ROBERTSON, Presiding Judge.
The appellant in this worker’s compensation case fails to cite any authority to support its contention that the trial court erred in this case. The appellant simply argues that the evidence does not support the trial court’s findings and its judgment that the appellee is permanently and totally disabled.
The record reveals extensive legal evidence to support the trial court’s findings, and a reasonable view of that evidence certainly supports the trial court’s judgment. Ex parte Eastwood Foods, Inc., 575 So.2d 91 (Ala.1991).
AFFIRMED.
THIGPEN and RUSSELL, JJ., concur.